Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains, in other words it should be amended to better comport with the elected and/or claimed invention.  Therefore, the section in re the “speed” control & “kickstand” is not part of the divisionally claimed invention.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2685774).

1. A reel mower, which comprises: 
(a) a frame (fig 1) supported for rolling over the ground, the frame having a pair of laterally spaced side plates (10); 
(b) a reel cutting unit carried by the frame, wherein the reel cutting unit comprises: 
(i) a laterally extending cutting reel rotatably journalled between the side plates of the frame for rotation about a substantially horizontal rotational axis, the cutting reel having a plurality of blades (15); and 
(ii) a laterally extending bedknife (cutter bar 12) extending between the side plates of the frame, the bedknife having a cutting edge that severs standing uncut grass in a shearing action as the blades of the cutting reel push the standing uncut grass against the cutting edge of the bedknife in a lower portion of a circular orbit of rotation of the cutting reel, the shearing action between the bedknife and the cutting reel creating grass clippings that are thrown generally rearwardly relative to the frame immediately after the grass clippings are generated by the shearing action (fig 8); and 

(c) a laterally extending grass shield extending between the side plates of the frame, the grass shield having an arcuate portion extending approximately around at least an upper rear quadrant of the orbit of the cutting reel to redirect and discharge the grass clippings generally forwardly relative to the frame, the arcuate portion of the grass shield having a radial spacing of a desired predetermined amount relative to the upper rear quadrant of the orbit of the cutting reel (screen/guard/cover 20), and 
wherein the grass shield is pivotally adjustable relative to the frame and relative to the reel cutting unit about a substantially horizontal pivot axis to permit the arcuate portion of the shield to be pivoted in a direction that restores the radial spacing to the desired predetermined amount after the radial spacing has increased due to a reduction in a diameter of the cutting reel caused by wear of the cutting reel (although, the structure enabling the functional capability is not claimed positively and distinctly, however the prior art teaches a cross bar 25, capable of pivotally permit the arcuate portion to be pivoted, using adjusting means, nut 37 and spring 35 to reduce spacing between the shield & ribs and the cutting blades of the reel cutter, col. 3, ln 15-26).

2. The reel mower of claim 1, wherein the horizontal pivot axis of the grass shield is located adjacent to a lower end of the grass shield (hinge 45; fig 4, 9).

3. The reel mower of claim 2, wherein the horizontal pivot axis of the grass shield is formed by horizontal pivot rod projections that extend laterally outwardly from opposite sides of the grass shield which projections are dropped into and held by gravity within upwardly extending hook shaped sockets on the side plates of the frame (fig 3, ref 26).

4. The reel mower of claim 1, further including a releasable lock mechanism for holding the grass shield in a desired pivotally adjusted position (wing nut 37).


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aske (2599883).


Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578





Aske teaches the claimed invention:

[AltContent: textbox (Flat portion)][AltContent: arrow]In col. 3, ln 14-22, teaches the space adjustability of the shield (guide rear 43) with respect to the reel cutting blades (9):
[AltContent: textbox (transition)][AltContent: arrow]
[AltContent: textbox (Locking adjuster of the shield)][AltContent: arrow][AltContent: textbox (Bed bar / knife)][AltContent: arrow][AltContent: textbox (Cross rod on which feet 22 is pivotable)][AltContent: arrow]
    PNG
    media_image1.png
    575
    789
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (6945021), in view of Williams (2685774).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Michel teaches the claimed invention, except as noted:

[AltContent: textbox (Space adjusters )][AltContent: arrow][AltContent: textbox (Pivotable rod)][AltContent: arrow][AltContent: textbox (arcuate shield)][AltContent: arrow]
    PNG
    media_image2.png
    376
    501
    media_image2.png
    Greyscale




[AltContent: textbox (Middle transition portion extends upwardly)][AltContent: arrow][AltContent: textbox (Planar front portion)][AltContent: arrow][AltContent: textbox (Side plates)][AltContent: arrow]
    PNG
    media_image3.png
    343
    498
    media_image3.png
    Greyscale


“(6) The invention is particularly (though not exclusively) applied to grass treatment machines of the type which have a ride-on prime mover to which are attached a number of individual grass treatment units. In the case of a mower e.g. a golf "greens" mower, the grass treatment module will be a cylindrical mower unit having spiral cutting blades extending around a central shaft, such blades defining a cylindrical cutting surface spaced radially outwardly of the central shaft. However, the invention is applicable to grass treatment machines utilising other types of grass treatment devices or modules, such as a scarifier, so-called "verticut" device, spiker, rotary brush, top dressing brush, sarel roller, and slitter.”

“(1) Referring now to FIGS. 1 to 3 of the drawings, a chassis according to the invention is designated generally by reference 10, and which is intended to be mounted in, or on the frame of a multi-head grass treatment machine. Each treatment head (unit) therefore is formed by the chassis 10 and has socket mountings 11 which are spaced apart perpendicularly of the direction of travel of the machine and which serve to mount rotatably the outer ends of the grass treatment module, (which may comprise a cylindrical mower unit, a scarifier unit, a verticut device, a spiker or a brush etc).”


1. A reel mower, which comprises: 
(a) a frame (chassis 10) supported for rolling over the ground, the frame having a pair of laterally spaced side plates (marked up); 
(b) a reel cutting unit (taught above) carried by the frame, wherein the reel cutting unit comprises: 
(i) a laterally extending cutting reel rotatably journalled between the side plates of the frame for rotation about a substantially horizontal rotational axis, the cutting reel having a plurality of blades (see quote above); and 
(ii) a laterally extending bedknife extending between the side plates of the frame, the bedknife having a cutting edge that severs standing uncut grass in a shearing action as the blades of the cutting reel push the standing uncut grass against the cutting edge of the bedknife in a lower portion of a circular orbit of rotation of the cutting reel, the shearing action between the bedknife and the cutting reel creating grass clippings that are thrown generally rearwardly relative to the frame immediately after the grass clippings are generated by the shearing action (“bedknife” is not shown, however the taught spiral cutting blades of the golf mower is well known to include bedknife, see prior art below); and 

(c) a laterally extending grass shield (marked up) extending between the side plates of the frame, the grass shield having an arcuate portion (marked up) extending approximately around at least an upper rear quadrant of the orbit of the cutting reel to redirect and discharge the grass clippings generally forwardly relative to the frame, the arcuate portion of the grass shield having a radial spacing of a desired predetermined amount relative to the upper rear quadrant of the orbit of the cutting reel (shown / taught above), and 
wherein the grass shield is pivotally adjustable relative to the frame and relative to the reel cutting unit about a substantially horizontal pivot axis to permit the arcuate portion of the shield to be pivoted in a direction that restores the radial spacing to the desired predetermined amount after the radial spacing has increased due to a reduction in a diameter of the cutting reel caused by wear of the cutting reel (capability / intended use is obvious in view of the pivot rod / pins shown, and further capable by the screw adjuster shown; 
NOTE: the structures enabling the functional capabilities are not claimed positively and distinctly).


Williams teaches 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide of Michel with the teachings of Williams, because it would not have been outside the skill that in order to .


2. The reel mower of claim 1, wherein the horizontal pivot axis of the grass shield is located adjacent to a lower end of the grass shield (shown above).

3. The reel mower of claim 2, wherein the horizontal pivot axis of the grass shield is formed by horizontal pivot rod projections (already addressed above; marked up) that extend laterally outwardly from opposite sides of the grass shield which projections are dropped into and held by gravity within upwardly extending hook shaped sockets on the side plates of the frame (shown / taught above).

4. The reel mower of claim 1, further including a releasable lock mechanism for holding the grass shield in a desired pivotally adjusted position (adjuster as discussed above).

5. The reel mower of claim 1, wherein the arcuate portion of the grass shield is a rear portion thereof (shown/taught above), 
the grass shield further including a substantially planar front portion (marked up) that is vertically located above and ahead of the rear portion and a middle transition portion (marked up) that connects the front and rear portions, and 
wherein the middle transition portion extends only upwardly from where the middle transition portion connects to the arcuate rear portion to provide a clean and unobstructed edge to the forward flow of grass clippings being discharged by the arcuate rear portion of the grass shield (shown/taught above).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Chesack et al (5822965) teaches a movable arcuate shield or deflector (24).

Goodwin et al (2152252) teaches a movable arcuate shield or deflector (86).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671